ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Ventions, LLC                                 )        ASBCA No. 60492
                                              )
Under Contract No. HROO 11-08-C-O 101         )

APPEARANCE FOR THE APPELLANT:                          Mr. Amit Mehra


APPEARANCES FOR THE GOVERNMENT:
                                                        Managing Partner, CFO

                                                       E. Michael Chiaparas, Esq.
                                                                                             I
                                                        DCMA Chief Trial Attorney
                                                       Samuel W. Morris, Esq.
                                                        Trial Attorney
                                                        Defense Contract Management Agency
                                                        Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 13 July 2016



                                                        /~ /
                                                     ;/';;ASBCA No. 60492, Appeal ofVentions, LLC,
rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals